Citation Nr: 1605201	
Decision Date: 02/10/16    Archive Date: 02/18/16

DOCKET NO.  08-34 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left eye disability, to include a macular scar, glaucoma, and conjunctivitis.  

2.  Entitlement to service connection for dizziness.  

3.  Entitlement to service connection for hearing loss of the right ear.  

4.  Entitlement to service connection for prostate cancer. 

5.  Entitlement to service connection for hallux valgus of the right foot.  


REPRESENTATION

The Veteran represented by: Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from April 8, 1980 to April 7, 1983.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which in pertinent part denied service connection for a left eye disorder and dizziness, and a February 2015 rating decision which denied service connection for right ear hearing loss, prostate cancer, and right foot hallux valgus.  

In June 2010, the Veteran testified at a Travel Board hearing before another Veterans Law Judge who has since retired.  The transcript of the hearing is associated with the claims file.  The Veteran was notified of his right to attend another hearing, and, in a July 2015 letter, the Veteran elected to proceed without another hearing.  

The appeal was previously remanded by the Board in August 2014 to obtain additional treatment records and a VA examination to assess the nature and etiology of the dizziness.  Treatment records and the July 2015 VA examination and opinion were obtained and associated with the claims file; therefore, the Board finds that there has been substantial compliance with the prior Board remand order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The issues of service connection for hearing loss of the right ear, prostate cancer, and hallux valgus of the right foot are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has occasional dizziness that manifested many years after service.  

2.  The dizziness is not causally related or otherwise etiologically linked to service, to include an in-service fall from a truck. 

3.  The Veteran has a refractive error of the left eye, macular scar of the left eye, and suspected glaucoma of the left eye. 

4.  The refractive error of the eye and macular scar of the left eye were noted at the service entrance examination.  

5.  The Veteran does not have a diagnosis of chronic conjunctivitis.  

6.  Glaucoma is not related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for dizziness have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2.  The criteria for service connection for a left eye disability have not been met.  	 38 U.S.C.A. §§ 1111, 1131, 1137, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 4.9 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The duty to notify the Veteran regarding the above claims was satisfied in a November 2007 letter, which addressed all three service connection notice elements.  The letter informed the Veteran of the evidence required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence, and the Veteran was notified of effective dates for ratings and degrees of disability.  See Dingess, 19 Vet. App. 473.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.     

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek and assist in the procurement of relevant records.       38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA treatment records, VA examination reports, lay statements, and a copy of the June 2010 Travel Board hearing transcript.  

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations in March 2008, August and September 2011, October 2012, and July 2015, and the reports have been associated with the claims file.  The Board finds that the VA examination reports, taken in light of the other lay and medical evidence of record, are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issues of service connection for dizziness and a left eye disability.  The VA examiners reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examination, and offered opinions regarding current diagnoses with supporting rationale.

The Veteran testified at a hearing before a Veterans Law Judge in June 2010.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the June 2010 hearing, the Veterans Law Judge fully explained the issues on appeal as service connection for a left eye disability and dizziness, and discussed possible diagnoses of the left eye and causes of the dizziness.  Neither the Veteran nor the representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) and have not identified any prejudice in the conduct of the Veterans Law Judge.  Additionally, the Board remanded to help develop evidence in the case by requesting a VA examination to help determine the nature and etiology of the dizziness and left eye disabilities.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R.	 § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 	 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  

Service Connection Legal Criteria 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability;	 (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. 
§ 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 
718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. 
§ 3.303(b) only apply to "chronic" diseases at 3.309(a)).  Dizziness, conjunctivitis, macular scars, glaucoma, and refractive errors of the eye are not chronic diseases listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 		 38 C.F.R. § 3.303(b) for "chronic" in service symptoms and "continuous" post-service symptoms do not apply. 

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  See 38 U.S.C.A. 	 § 1154(a); 38 C.F.R. § 3.303(a). 

A lay person is competent to report on the onset and reoccurrence of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d, 1372, 1376-77 (Fed. Cir. 2007).  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Service Connection for Dizziness 

The Veteran generally contends that he suffers from dizziness, which began in service.  The Veteran stated that a dizzy spell that occurred in service caused him to fall off a truck, and the dizzy spells worsened as he aged.  The Veteran stated that during the in-service fall, he bumped his head, but only suffered a bruise and was not knocked unconscious.  See June 2010 Board hearing transcript.   

Based on review of all the evidence, both medical and lay, the Board finds that the Veteran occasionally suffers from spells of dizziness and light-headedness, and the weight of the evidence is against a finding that dizziness is related to active service.  

At the June 2015 Board hearing, the Veteran testified that he gets episodes of dizziness a couple of times per month.  The Veteran additionally testified that, when he was young, he was not really affected, but as he got older, he began to be affected by the dizziness.  The Veteran testified that the first episode of dizziness occurred in service and as a result he fell off a truck.  The Veteran testified that he did not report dizziness at the service separation examination, but only mentioned the dizziness to his primary care doctor a couple of years prior to the Board hearing.  

Review of service treatment records does not show any complaints of dizziness, light-headedness, or any treatment for head injuries.  Additionally, review of VA treatment records shows occasional complaints of dizziness, including one complaint in October 2014 and one complaint in May 2010; however, the Veteran has consistently denied symptoms of dizziness during VA treatment, and there is no diagnosis of or treatment for chronic dizziness.  

The Veteran was provided with a VA examination in September 2011 to help assess the nature and etiology of the dizziness.  At that time, the Veteran reported a date of onset in 1981, caused by the same fall off a truck where the Veteran injured his foot (which is service-connected).  The Veteran reported that current dizziness occurs "now and then" lasting approximately five seconds.  The VA examiner did not diagnosis any disabilities relating to dizziness, including cardiovascular disabilities.  The examiner noted that the disorder was not present at the examination and did not provide an etiological opinion.  

In October 2012, the Veteran was afforded another VA examination to assess the nature and etiology of the claimed dizziness.  The Veteran reported falling off a trailer in service and hitting his head, which knocked him out for a few seconds.  The VA examiner noted a past diagnosis of acute otitis media in 2008 which resolved, but did not diagnose any current peripheral vestibular conditions that could cause chronic dizziness.  At that examination, the Veteran denied any recent dizziness or light-headedness.  The VA examiner opined that the dizziness was less likely than not related to service, providing rationale based on no complaints of dizziness in service, no medical documentation of chronic or recurrent dizziness, and no current dizziness or light-headedness.  

In July 2015, the Veteran was again afforded a VA examination to assess the nature and etiology of the claimed dizziness.  At that examination, the VA examiner diagnosed only "dizziness," with no underlying medical condition.  The Veteran reported that the dizziness began five to ten years prior.  The VA examiner opined that the dizziness is less likely than not related to service based on the Veteran's report that the dizziness began five to ten years prior, no diagnosis or findings of chronic dizziness in the VA treatment records, and no complaints or diagnoses of dizziness in the service treatment records.  

The Board finds that the weight of the evidence is against a finding that the dizziness was incurred in service, including the in-service fall off a truck while stationed in Germany.  The Board finds that the Veteran's accounts of dizziness during and since service and the account of injuring his head in service, while competent, are not credible.  The Board notes that lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence; however, the absence of contemporaneous medical evidence is one factor in determining credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 	 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  The Board has relied on not only the absence of treatment records for dizziness, but also the Veteran's inconsistent statements regarding the onset of dizziness, inconsistent statements regarding the in-service fall causing unconsciousness, absence of post-service complaints of chronic dizziness while receiving medical treatment, and the absence of in-service complaints of dizziness or mention of unconsciousness while being treated for the in-service fall off the truck.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as one factor in resolving a claim); see also Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  For these reasons, the Board finds that the Veteran's reports of in-service and continuous since service symptoms of dizziness and the claimed in-service head injury are not credible, and the dizziness was not incurred in active service.  

The Board further finds that the weight of the competent evidence demonstrates that the dizziness is not otherwise etiologically related to active service.  As discussed above, the Veteran was afforded three VA examinations and opinions to help assess in determining the nature and etiology of the dizziness.  The July 2015 VA examination, while not providing an examination for cardiovascular disabilities, conducted all necessary testing in regards to dizziness as required in the remand; therefore, the Board finds that there has been substantial compliance with the prior Board remand order.  See Stegall, 11 Vet. App. at 271.  

As discussed above, while the September 2011 VA examination did not provide an etiology opinion regarding the dizziness, the October 2012 and July 2015 VA examinations provided opinions as to whether the dizziness was related to service.  Both VA examiners opined that the dizziness was less likely than not related to service because the Veteran did not currently have dizziness or light-headedness, the service treatment records are silent for complaints of dizziness, and the Veteran had no medical treatment or documentation of chronic dizziness.  The July 2015 VA examination additionally based the opinion on the Veteran's reports that the dizziness began five to ten years prior.  The Board finds these opinions to be of significant probative value.  The VA examiners based the opinions on the service treatment records, post-service treatment records and history, and the Veteran's lay statements, and the VA examiners provided rationale for the opinions.  Furthermore, there is no medical opinion to the contrary.  

The Veteran has asserted throughout the course of this appeal that the dizziness was caused by active service, including the fall off a truck in Germany.  The Veteran is competent to report symptoms of dizziness and an injury to his head.  See Horowitz v. Brown, 5 Vet. App. 217, 222-23 (1993).  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Jandreau, 492 F.3d at 1376-77.  Nonetheless, under the specific facts of this case, where the weight of the evidence establishes that the dizziness did not begin in service, that the Veteran did not receive an injury to the head when he fell from a truck in service, that the symptoms of dizziness began after service, and that there is no medical finding of an underlying medical condition which would cause dizziness, the Veteran is not competent to provide evidence as to more complex medical questions as to the diagnosis of underlying disorder or nexus of the dizziness.  To provide such a diagnosis or opinion relating symptoms of dizziness to service when there are no credible reports of in-service symptoms or injuries that could lead to dizziness would require knowledge of possible medical conditions that cause dizziness, including cardiovascular conditions, inner ear conditions, infections, neurological conditions, psychiatric disabilities, medications that cause dizziness, anemia, low blood sugar, etc.  See Connolly v. Derwinski, 1 Vet. App. 566, 567 (1991) (the veteran is competent to testify to post-service symptoms of stopped up ears, tinnitus, dizziness, and nausea, but a medical diagnosis and nexus opinions are required on questions of whether such symptoms constituted a current diagnosis of Meniere's and nexus to service or service-connected chronic otitis media).  Therefore, the Veteran's lay statements alone in this case are not sufficient to establish a nexus between active service and the current dizziness, especially in the context of this case whether there is no diagnosis of an underlying cause of dizziness, no treatment for chronic dizziness, and no symptoms of dizziness for many years after service separation.  

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the dizziness was not incurred in or otherwise caused by active service, and may not be presumed to have been incurred therein.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Left Eye Disability 

The Veteran generally contends that his vision problems began in service.  The Veteran stated that he was treated in service twice for eye infections and he noticed his vision starting to deteriorate in service.  See June 2010 Board hearing transcript.  

Review of the treatment records indicates that the Veteran has a refractive error of the left eye, a macular scar of the left eye, and suspected glaucoma.  See May 2015 VA treatment notes.  The Veteran did not have conjunctivitis.  

Regarding service connection for a vision disability, for purposes of entitlement to benefits, the law provides that refractive errors of the eyes are developmental defects and not disease or injury within the meaning of applicable legislation.  See 38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, Part VI, Subchapter II, para. 11.07.  Thus, VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury during service which created additional disability.  See VAOPGCPREC 82-90 (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).

Service treatment records indicate that on the entrance examination, the Veteran's eyes were assessed as abnormal, including defective distance vision and defective near vision.  See March 1980 service treatment records.  At the optometry consult in conjunction with the entrance examination, it was noted that the Veteran was hit in the eye as a child and noted a macular lesion of the left eye.  See April 1980 service treatment records.  As the defective vision and injury to the eye were "noted" at service entrance, the presumption of soundness at entry into service does not attach.  38 U.S.C.A. § 1111.  Therefore, service connection for a macular scar may only be granted if it is shown that the macular scar was aggravated, or worsened beyond its natural progression during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306. 

In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service, and then whether this constitutes an increase, permanent in nature, in the disability.  Browder v. Brown, 	 5 Vet. App. 268, 271 (1993).  The primary question then is whether the preexisting macular scar is shown to have increased in severity during active service and, if so, whether the increase was beyond a normal progression.  In explaining the meaning of an increase in disability, the Court has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).

After review of the medical and lay evidence, the Board finds that the weight of the evidence is against of finding that the macular scar was aggravated beyond the course of its natural progression during service.  Review of service treatment records show treatment for conjunctivitis in service in April 1981.  In August 1982, the Veteran was treated for an irritated eye, and it was prescribed that the Veteran flushes his eye before bed.  The Veteran did not report any injury to the left eye in service other than conjunctivitis, and service treatment records are silent regarding any injuries, other than conjunctivitis to the eyes during active service.  The Veteran reported that throughout service, he noticed his vision deteriorating.  See June 2010 Board hearing transcript.  

The Veteran was afforded three VA examinations to help assess the nature and etiology of the claimed eye disabilities.  At the March 2008 VA examination, the examiner diagnosed a macular scar of the left eye, and opined that it is more likely than not due to the traumatic injury to the left eye as a child.  The VA examiner also opined that the conjunctivitis while in service is unrelated to the scar.  

In August 2011, the Veteran was again afforded an examination regarding the nature and etiology of the claimed eye disabilities.  At that time, the VA examiner noted that the Veteran has a long established history of a scar near the optic nerve, and the reported childhood injury appears to be the likely cause of the scar.  The VA examiner again stated that there is no evidence of chronic conjunctivitis or superficial injury or residuals upon examination, and noted that clinical evaluations reveal no change in the findings of the macular scar and glaucoma risk and that the macular scar does not impede visual acuity.  

In October 2012, the Veteran was again afforded a VA examination and opinion regarding the etiology of the claimed eye disabilities.  At that examination, the VA examiner diagnosed a macular scar of the left eye which does not affect the Veteran's vision, and noted that the scar and injury were noted on the Veteran's service entrance examination and, therefore, were not caused by service.  The VA examiner additionally opined that the scar was not aggravated beyond the normal progression of the disease during service, and noted that there is no ocular evidence of vision or ocular health being affected by the previous conjunctivitis.  The VA examiner noted that the Veteran has no signs of conjunctivitis or residual effects from conjunctivitis.  

The Board finds these opinions to have significant probative value regarding whether the left eye macular scar was aggravated in service, including as evidenced by the in-service diagnosis of conjunctivitis.  Each VA examiner opined that the Veteran has no active or chronic conjunctivitis, that there are no signs, symptoms, or residuals from conjunctivitis, and that the macular scar is unrelated to the conjunctivitis.  Based on this, the October 2012 VA examiner opined that that the macular scar was not aggravated beyond the course of its normal progression while in service.  Additionally, there is no medical opinion to the contrary.  

The only evidence of in-service aggravation of the macular scar is the Veteran's reports that his vision worsened during active service.  While the Veteran is competent to report symptoms of worsening vision, the Board finds that in this instance, with diagnoses of multiple eye disabilities, the Veteran is not competent to establish that the macular scar was aggravated during service and caused the worsening vision, especially in light of medical evidence that the macular scar is not affecting the Veteran's visual acuity.  Such an opinion would require an understanding of ocular diseases and possible effects on vision, including visual acuity and visual fields.  See Moray v. Brown, 5 Vet. App. 211 (1993) (regarding causation of retinitis pigmentosa, the veteran's testimony of aggravation of pre-existing disability in service was not competent evidence of aggravation, which was medical in nature).  Therefore, the Board finds that the macular scar was not aggravated by service, to include as evidenced by the in-service diagnosis of conjunctivitis.  

Additionally, the Board finds that the weight of the evidence is against a finding that the suspected glaucoma was incurred in, caused by, or otherwise etiologically related to service.  The August 2011 VA examiner opined that the suspected glaucoma of the left eye is likely due to the pre-service childhood injury.  The October 2012 VA examiner opined that the suspect glaucoma is due to the history of (pre-service) trauma to the eye.  Review of VA treatment records show that the treating VA doctors opine that the suspected glaucoma is related to the pre-service childhood trauma to the left eye.  See May 2015 VA treatment records.  The Veteran has not asserted, and the medical evidence does not suggest, that the glaucoma is related to the in-service conjunctivitis.  Therefore, the Board finds that the glaucoma is not causally related to or otherwise etiologically related to service.  

Additionally, the Board finds that, while the Veteran was treated for conjunctivitis in service, the Veteran does not have a current diagnosis of chronic conjunctivitis.  The March 2008 VA examination did not diagnose current conjunctivitis; the August 2011 VA examination did not diagnose current conjunctivitis; and the October 2012 VA examination did not diagnose current conjunctivitis.  The Veteran's VA treatment records do not show treatment for conjunctivitis or a diagnosis of chronic conjunctivitis.  Additionally, the Veteran has not asserted he currently has chronic conjunctivitis, but only stated that he was treated for conjunctivitis while in service, which the Board does not dispute.  Therefore, as there is no current diagnosis of conjunctivitis, service connection for conjunctivitis may not be granted under any theory.  

Furthermore, the Veteran has not contended and the record does not otherwise show any injury that occurred to the Veteran's eyes while on active duty that was superimposed upon the current refractive error.  Again, while the service treatment records show treatment for conjunctivitis in service, there is no indication that the conjunctivitis caused any aggravation or worsening beyond the normal progression of the refractive error.  Therefore, the weight of the evidence demonstrates no "superimposed" injury that could aggravate the refractive error of the eye, and 

service connection for a refractive error of the eye cannot be granted under any theory.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. 	 § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for dizziness is denied.  

Service connection for a left eye disability is denied.  


REMAND

Service Connection for Right Ear Hearing Loss, 
Prostate Cancer, and Right Foot Hallux Valgus

In May 2015, the Veteran filed a timely notice of disagreement with the February 2015 rating decision that denied service connection for right ear hearing loss, prostate cancer, and right foot hallux valgus.  A statement of the case has not yet been issued.  Consequently, the Board must remand these issues for further procedural action.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the AOJ, is required by the Board.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the issues of service connection for right ear hearing loss, prostate cancer, and right foot hallux valgus are REMANDED for the following action:

The AOJ should issue a statement of the case that addresses the issues of service connection for hearing loss of the right ear, prostate cancer, and hallux valgus of the right foot.  The Veteran should be informed that, in order to perfect an appeal of this issue to the Board, he must file a timely and adequate substantive appeal following the issuance of the statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


